Citation Nr: 1045159	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  00-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1965. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied entitlement to a rating in excess of 20 percent for 
hypertension.

The Board previously remanded the case for further action by the 
originating agency in May 2004 and October 2005.  The Board then 
denied the claim for an increased rating for hypertension in an 
August 2008 decision.  The Veteran appealed this denial to the 
Court of Appeals for Veterans Claims (Court).  In November 2009, 
the Court granted a Joint Motion for Remand filed by the parties, 
which requested that the August 2008 Board decision be vacated 
and remanded. The case was vacated and remanded to the Board and 
in May 2010 the Board remanded the case for further development. 

In May 2010 the Board remanded the matter in order to schedule a 
VA examination to determine the current nature and severity of 
the Veteran's hypertension, as well as to determine any other 
conditions that were secondary to his hypertension.  As the 
requested development has been completed, no further action to 
ensure compliance with the remand directive is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

In October 2003, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.

As noted in the May 2010 Board remand and the September 2010 AMC 
memorandum the issues of whether new and material evidence has 
been submitted to reopen claims for service connection for a 
psychiatric disorder, to include anxiety neurosis, and right 
wrist carpal tunnel syndrome, as well as a claim for an increased 
rating for a residual scar of the left wrist, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ for 
appropriate action.


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic 
pressure predominantly of 120mm or more.  The Veteran also does 
not have evidence of arteriosclerotic heart disease, including 
myocardial damage. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for 
the hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A , 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic 
Codes 7005, 7007, 7101 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
January 2002, May 2004, October 2005, and May 2010 
correspondences.  These letters detailed the elements of an 
increased rating claim, described the evidence and information 
necessary to substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that a claimant must be informed of the rating formulae for 
all possible scheduler ratings for an applicable rating criteria.  
The Board finds that this was accomplished in the January 2002 
Statement of the Case (SOC).  Dingess also held that VA notice 
must include information regarding the effective date that may be 
assigned, and this has was expressly done in the May 2010 letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issue 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in February 2001, August 2004, July 200, and June 
2010.  The Board finds that these examinations, specifically the 
post remand June 2010 examination, are adequate because the 
medical findings that are stated in terms conforming to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran testified before the Board in October 2003.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  

II. Analysis

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).   In cases involving a claim for an 
increased rating, VA's primary focus is upon the current level of 
the Veteran's disability.  This will include a review of medical 
and lay evidence of record beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA will 
also review the history of the Veteran's disability in order to 
ensure that the decision regarding the current disability rating 
accounts for all the prior treatment and the severity of the 
disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 
4.3

The June 2001 rating decision continued the Veteran's 20 percent 
disability rating for his hypertension.  In an August 2008 
decision, the Board denied the Veteran an increased rating in 
excess of 20 percent for his hypertension.  In November 2009, the 
Court granted a Joint Motion for Remand and vacated the August 
2008 Board decision.  The case was then remanded to the Board and 
in May 2010 the Board remanded the case for further development. 

The Veteran's current 20 percent disability rating for 
hypertension is granted under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  For purposes of rating under this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure of 
less than 90mm.  

Effective on January 12, 1998, the rating criteria for Diagnostic 
Code 7101 have been as follows.  A rating of 10 percent requires 
diastolic blood pressure predominantly 100mm or more or systolic 
blood pressure predominantly 160mm or more or minimum evaluation 
for an individual with a history of diastolic blood pressure 
predominantly 100mm or more or who requires continuous medication 
for control.  A rating of 20 percent requires diastolic blood 
pressure predominantly 110mm or more or systolic blood pressure 
predominantly 200 mm or more.  A rating of 40 percent requires 
diastolic pressure predominantly 120mm or more.  A rating of 60 
percent requires diastolic blood pressure predominantly 130mm or 
more.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.  

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a rating 
in excess of 20 percent.  In order for the Veteran to warrant an 
increased rating of 40 percent  his diastolic pressure is 
required to be predominantly 120mm or more; however, at no point 
during the pendency of the appeal has that been demonstrated.  At 
the Veteran's February 2001 VA examination his blood pressure was 
133/78 and 130/78; at his August 2004 VA examination his blood 
pressure was 140/84, 144/82, and 146/84; at his July 2007 VA 
examination his blood pressure was 140/76, 146/70, and 110/72; 
and at his June 2010 VA examination his blood pressure was 
139/90.  The Veteran's private treatment reports show similar 
readings with a July 2000 treatment note showing a blood pressure 
reading of 170/100.  The Veteran's private treatment notes also 
show multiple readings from August 1, 2009 to August 9, 2009 with 
the readings between 92/51 and 181/108 and the highest recorded 
reading was 188/149 on August 2, 2009.  Therefore, the Board 
finds that there is no medical evidence of diastolic pressure 
predominantly over 120mm and therefore, no evidence that he 
warrants an increased rating. 

The November 2009 Joint Motion for Remand found that the Board 
should have considered whether symptoms of myocardial damage and 
arteriosclerotic heart disease were associated with the Veteran's 
hypertension.  The Joint Motion specifically referenced a section 
of the VA Adjudication and Procedure Manuel which provides that 
service connection should be granted for arteriosclerotic 
manifestations of service-connected hypertension.  See M21-1MR, 
Part III, subpart IV, 4.E.20 (f).  The Board notes that 38 C.F.R. 
§ 4.104 Diagnostic Code 7005 compensates for arteriosclerotic 
heart disease and hypertensive heart disease is compensated under 
Diagnostic Code 7007.  The Board notes that the Veteran was 
admitted to a private emergency room in March 2005 and was 
discharged in April 2005.  He was diagnosed with atrial 
fibrillation and it was noted to be an acute pathology that was 
controlled.  At a July 2007 VA examination he was diagnosed with 
atrial fibrillation and it was noted that he did not have 
hypertensive heart disease or arteriosclerotic heart disease. 

In compliance with the November 2009 Joint Motion the Board 
remanded for a VA examination in May 2010.  The June 2010 VA 
examiner noted that the Veteran had a history of hypertension and 
paroxysmal atrial fibrillation.  The Veteran reported that his 
blood pressure was usually 160/90 and that he was compliant with 
his medications but not with his diet.  It was noted that the 
Veteran was diagnosed with atrial fibrillation in 2005; however, 
after a year of Coumadin he was taken off of it and his rate has 
been controlled since then.  In addition, the Veteran did not 
have any known coronary artery disease or a history of myocardial 
infarction or percutaneous coronary intervention. 

The VA examiner noted that the Veteran's ECG showed no evidence 
of left ventricular hypertrophy (LVH); however, it was also noted 
that it was not a sensitive indicator of left ventricular 
hypertrophy.  He also noted that a private echo from 2005 showed 
left atrial dimension as 38mm and that it was normal up to 40 mm, 
which went against "borderline left atrial enlargement."  And 
that the Veteran's septal free walls were quoted as 12 mm, normal 
was up to 11mm, therefore, it was consistent with borderline left 
ventricular hypertrophy.  

In compliance with the November 2009 Joint Motion for Remand and 
the May 2010 Board remand the Veteran was given an echo and he 
had mild left ventricular hypertrophy (LVH),  mitral 
regurgitation (MR), tricuspid regurgitation (TR), and diastolic 
function.  However, the VA examiner opined that it is not likely 
that atrial fibrillation, LVH, borderline left atrial enlargement 
and left ventricular wall thickening were evidence of 
arteriosclerotic heart disease, including myocardial damage.  
Instead, they were simply due to the natural progression of 
poorly controlled hypertension.  

The Board finds that based on the preponderance of the evidence 
of record the Veteran's hypertension is not associated with 
arteriosclerotic heart disease or myocardial damage that can be 
separately service-connected and rated.  The VA examiner 
specifically stated that the Veteran's symptoms (atrial 
fibrillation, LVH, borderline left atrial enlargement and left 
ventricular wall thickening) were due to the natural progression 
of the Veteran's poorly controlled hypertension and not likely to 
be evidence of arteriosclerotic heart disease or myocardial 
damage.  Without any evidence of diagnoses of arteriosclerotic 
heart disease or myocardial damage or evidence controverting this 
opinion, the Board finds that the Veteran cannot be compensated 
under Diagnostic Codes 7005, 7007 or the VA Adjudication and 
Procedure Manuel, M21-1MR, Part III, subpart IV, 4.E.20 (f).  
Therefore, the Board finds that the Veteran's current 20 percent 
rating under Diagnostic Code 7101 is appropriate and an increased 
rating under either Diagnostic Code 7101 or any other diagnostic 
code is not warranted. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  The file does not show, and the Veteran has not 
alleged, that the criteria for extraschedular rating apply to his 
hypertension; in addition, the Veteran's claims file shows that 
he is retired.  Therefore, without evidence that the regular 
rating schedule is rendered impractical by marked interference 
with employment or frequent periods of hospitalization an 
extraschedular rating is not warranted. 

In sum, the Board finds that there is no medical evidence that 
the Veteran's hypertension is manifested by diastolic pressure 
predominantly over 120mm.  Therefore, an increased rating under 
Diagnostic Code 7101 is not warranted.  In addition, the Board 
finds that there is no evidence that the Veteran is diagnosed 
with arteriosclerotic heart disease or myocardial damage.  
Without evidence of diagnoses the Board finds that separate 
ratings are not warranted.  Therefore, the Board finds that an 
increased rating is excess of 20 percent is not warranted for 
hypertension. 



ORDER

A rating in excess of 20 percent for hypertension is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


